— In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Kings County (Tomei, J.) entered March 24, 2003, which granted the petition to the extent of vacating a certain parole warrant and restoring the relator to parole under the original conditions.
Ordered that the appeal is dismissed, without costs or disbursements.
The Supreme Court sustained the writ of habeas corpus based on its finding that a hearing officer improperly determined that the relator waived his right to be present at a preliminary parole revocation hearing. During the pendency of this appeal, the relator submitted to a final parole revocation hearing, at the conclusion of which the parole violation warrant was lifted. The present appeal is therefore academic (see People ex rel. Benton v Farsi, 1 AD3d 126 [2003]; People ex rel. Alexander v Walsh, 303 AD2d 1015 [2003]; People ex rel. Freeman v McCoy, 277 AD2d 1054 [2000]; People ex rel. Mclver v Murray, 275 AD2d 1009 [2000]; People ex rel. McCummings v De Angelo, 259 AD2d 794 [1999]; People ex rel. Calvin J. v Bednosky, 245 AD2d 324 [1997]; Matter of Collins v Rodriguez, 138 AD2d 809 [1988]). Prudenti, P.J., Altman, Smith and Crane, JJ., concur.